Name: 91/245/EEC: Commission Decision of 7 May 1991 amending Decision 91/168/EEC relating to protection measures concerning trichinosis
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1991-05-08

 Avis juridique important|31991D024591/245/EEC: Commission Decision of 7 May 1991 amending Decision 91/168/EEC relating to protection measures concerning trichinosis Official Journal L 115 , 08/05/1991 P. 0056 - 0057COMMISSION DECISION of 7 May 1991 amending Decision 91/168/EEC relating to protection measures concerning trichinosis (91/245/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), and in particular Article 19 thereof; Whereas the Commission has adopted on 27 March 1991 Decision 91/168/EEC (2) banning the imports of certain soliped fresh meat from the United States of America, as the result of the outbreak of human trichinosis cases, within the territory of the Community, following consumption of such meat; Whereas experts of the Commission, as envisaged in Article 3 of the abovementioned Decision, have carried out an on-the-spot inspection; Whereas the American industry in the sector in question has undertaken to make great efforts in order to ensure that the meat destined for the Community is not contaminated; whereas in particular this industry carries out for meat of solipeds one of the methods for the examination for trichinae envisaged for pigmeat in Annex I to Council Directive 77/96/EEC (3); Whereas the American authorities have declared they are ready to set up a programme to ensure the validity of this examination; Whereas, in such circumstances, Decision 91/168/EEC should be revoked for those establishments for which sufficient guarantees have been given; Whereas the measures laid down in this Decision are in accordance with the opinion of the Standing Veterinary Committee; HAS ADOPTED THIS DECISION: Article 1 Decision 91/168/EEC is hereby revoked for the establishments appearing in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 May 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 373, 21. 12. 1990, p. 1. (2) OJ No L 82, 28. 3. 1991, p. 61. (3) OJ No L 26, 31. 1. 1977, p. 67. ANNEX Approval No Establishment/address Category (*) SL CP CS B S/G P SP SR E-113-W M & R Packing Co., Walterboro, South Carolina Ã  Ã  Ã  E-646 Transcontinent Packing Co., Palestine, Texas Ã  Ã  Ã  E-2018 Dallas Crown Packing Co., Kaufman, Texas Ã  Ã  Ã  E-4816 Great Western Meat Co., Morton, Texas Ã  Ã  Ã  E-6043 Florence Packing Co., Stanwood, Washington Ã  Ã  Ã  E-7041 Beltex Corporation, Fort Worth, Texas Ã  Ã  Ã  E-8861 Amfran Packing Co., Plainfield, Connecticut Ã  Ã  Ã  E-9294 Cavel West Inc., Redmond, Oregon Ã  Ã  Ã  E-9910 Cavalier Export Co., Evington, Virginia Ã  Ã  Ã  E-13439 Archway Packing Co., Desloge, Missouri Ã  Ã  Ã  E-15849 Cavel International, De Kalb, Illinois Ã  Ã  Ã  (*) SL: Slaughterhouse B: Bovine meat SR: Special remarks CP: Cutting premises S/G: Sheepmeat/Goatmeat CS: Cold store P: Pigmeat SP: Meat from solipeds